Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/09/2022.  As directed by the amendment claim 15 is/are canceled, claims  1, 3, 4, 6-11, 13, 14 and 16-20 are amended. Claims 1-14 and 16-20 are currently pending.
Response to Arguments
Applicant's arguments filed on 02/09/2022 with respect to 35 U.S.C. §112(b) rejection of claim(s) 1 and 11 have been considered, and based on amendments to those claims the rejection has been withdrawn.
Applicant's arguments respect to 35 U.S.C. §103 rejection of independent claim(s) 1, 11 and 20 have been fully considered, Applicant has substantially amended those claims by adding internal circuit elements which corresponds to the light emitting circuit and light detection circuit. Those additional elements were not considered in the prior office action, as such the §103 rejection of those independent claims and their dependent claims have been withdrawn.
However, a new rejection has been given using a newly found prior art, and for that reason the claims are not allowable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2014/0128691 A1) by Oliver in view of the publication (US 2008/0076993 A1) by Ostrowski.
Regarding claims 1 and 11 Oliver discloses a method and system of monitoring metabolic rate measurements (¶:[0002] recites, the invention pertains to a portable device and method of providing continuous real-time and long-term metabolic feedback to a user) and (Fig.1) depicts an embodiment of the device, which is called (CrtMD) used for measuring and relaying metabolic data of a subject in real time, as recited in (¶:[0024]), 
Olivier further discloses the method and system comprises transdermally or transcutaneously applying, by two or more light-emitting diodes including a first light-emitting diode and a second light-emitting diode (Abstract: recites, the system capable of transcutaneous measurement of a subject including at least one light source, at least one light detector) and (Fig.2C) shows an embodiment of the device where the top view shows two light sources (402) and two light detection sensor (401), 
a first oscillating signal and a second oscillating signal to a skin area of a subject (¶:[0088] recites, light source 402 producing light onto the subject's skin and then diffused by the user's skin), 
wherein the first photodiode sensor is located on a device placed on or adjacent to a subject, and the second photodiode sensor is located on the device placed on the subject (¶:[0047] recites, emitted light is diffused by user’s skin and underlying tissue and reflected back which are detected by photodiodes);  
receiving, by a first photodiode sensor, on an intermittent basis, at each acquisition, a first signal associated with a transdermal or transcutaneous measurement, and receiving, by a second photodiode sensor on an intermittent basis, at each acquisition, a second signal associated with a transdermal or transcutaneous measurement (¶:[0088] recites, light sources 402 and light detecting sensors 401 are positioned onto the subject's skin, and the emitted light is diffused by the user's skin and underlying tissues and the reflected light is detected by a light detecting module 401) and (¶:[0078] recites, the acquisition is performed periodically). 
Olivier further discloses: determining, by the processor, from one or more of the first set of measurements using a first output of the analog-to-digital conversion stage blood oxygen concentration value (¶:[0101]) recites, wavelengths reflected from the subject's skin and underlying tissue are converted to analog signals by the light detector, which serve as input to an analog-to-digital-converter (ADC), the digitized signal is subsequently used as input for one or more mathematical formulas by which the concentrations of various molecules such as hemoglobin, carbaminohemoglobin, oxyhemoglobin, etc. calculated molecular concentrations then serve as input for calculating physiological parameters such as oxygen saturation,   
determining, by the processor, a blood carbon-dioxide concentration value from one or more of the second set of measurements using a second output of the analog-to-digital conversion stage (¶:[0056] recites, the device is capable of measuring instantaneous carbon dioxide production rate of the user in addition to instantaneous oxygen consumption rate, from spectral data); 
determining, by the processor, on an intermittent basis, a metabolic rate value based on the determined blood oxygen concentration value and the determined blood carbon-dioxide concentration value (¶:[0069] recites, the (CrtMD) device uses the oxygen and carbon dioxide sensor data to calculate metabolic parameters such as real-time energy expenditure and cumulative energy expenditure); 
and outputting, by the processor, at a display of the device, said determined metabolic rate value (¶:[0047] recites, the calculated metabolic data is relayed for display on the device itself).
Olivier shows in (Fig.8) the operational block diagram for the light emitter and the light detector, which includes driver and signal conversion blocks and processor block used for controlling the operation of the instrument, without showing the component level detail for those block as recited in the current claim, i.e. Olivier does particularly disclose: wherein the two or more light-emitting diodes are coupled to a driver circuit that outputs the first oscillating signal from a first input signal and the second oscillating signal from a second input signal; 
wherein the first photodiode sensor is coupled to a transimpedance amplifier to convert a current from the first photodiode sensor to a voltage, the transimpedance amplifier being coupled to a sample-and-hold circuit to output a first output signal to an analog-to- digital conversion stage operatively coupled to the processor.
 However, Ostrowski in an analogues art discloses a sensor for transcutaneous detection of carbon dioxide in the tissue using optical detection technique (Abstract). 
Wherein he shows in (Fig.3) a part of the sensor assembly (10A) which is inserted into the mouth of an user, and (Fig.2) shows that sensing section have a light emitter and a light detector (12 &14) respectively. 
Ostrowski shows a block diagram of the whole system in (Fig.10), where it shows the emitter (12) is driven by a light driver (132) and a time processing unit (130) provides timing control signals to the light drive circuitry, 
Ostrowski further shows, the light detector (14) is coupled to an amplifier (133), the detected signal is then pass through a switching circuit (134) controlled by the same timing unit (130), 
and (¶:[0043] recites, the signal from detector 14 goes through an amplifier 133 and a switching circuit 134, and these signals are sampled at the proper time), that functionality of switching of detected signal at proper time is equivalent to sample and hold function provided by the components (IC6 & IC7) as shown in (Fig.13C) of the current disclosure. 
The sampled output signal is further processed and filtered and then goes through analog-to-digital converter, and all those functionalities are controlled by the microprocessor (122), as shown in (Fig.10). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to design the operational circuit for light emitter and light detection circuit of Oliver’s device by using the component as taught by  Ostrowski (Fig.10). 
Oliver discloses signals are also is used for calculating carbon dioxide concentration, without specifically disclosing the second photodiode sensor is coupled to an amplifier and filter circuit, wherein the amplifier and filter circuit is coupled to a lock-in amplifier configured to amplify, using the first oscillating signal as a reference signal, an output of the amplifier and filter circuit to generate a second output signal associated with a measure of blood carbon-dioxide concentration to the analog-to-digital conversion stage. 
However It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oliver by designing operational circuit for the second light detection circuit in Oliver’s device by repeating the same design as taught by Ostrowski, as shown in (Ostrowski, Fig.10).
Regarding claims 2 and 12 Olivier in view of Ostrowski discloses the method and system of claims 1 and 11 respectively, Olivier further discloses the method and system further comprising: storing, by the processor, each of the determined metabolic rate values (¶:[0075]) recites, all raw and calculated parameter data are stored in a local storage module (101) of the device, the module (101) is as shown in (Fig.1); 
and transmitting, by the processor, the stored metabolic rate values to a network for subsequent display or analysis (¶:[0075] recites, the parameter data on the local storage module 101 can be directly transmitted to a server by means of a wireless transmitter).
Regarding claims 3-4 and 13-14 Olivier in view of Ostrowski discloses the method and system of claims 1 and 11 respectively, Olivier further discloses second and first photodiode sensors includes array of photodiodes (¶:[0047] recites, light detecting module consists of an array of photodiodes, and array of LEDs). 
Regarding claim-5 Olivier in view of Ostrowski discloses the method of claim-1, Olivier further discloses wherein the first set of one or more measurement values associated with the measure of blood oxygen concentration and the second set of one or more measurement values associated with the measure of blood carbon-dioxide concentration are acquired simultaneously to one another (¶:[0056] recites, the device is capable of simultaneously measuring instantaneous carbon dioxide production rate and instantaneous oxygen consumption rate of the user from spectral data).
Regarding claims 6 and 16 Olivier in view of Ostrowski discloses the method and system of claims 1 and 11 respectively, Olivier further discloses wherein the first light emitting diode is configured to output predominantly at around a 660-nm wavelength and a 940-nm wavelength, respectively (¶:[0047] recites, the device uses LEDs to produce light in the near-infrared (NIR) spectrum in a range 300nm to 1100nm), the claimed range is within the range disclosed by Olivier.    
Regarding claims 7 and 17 Olivier in view of Ostrowski discloses the method and system of claims 1 and 11 respectively, and Ostrowski further teaches wherein the second light-emitting diode is configured to output between 4.1μm  and 4.3μm wavelength (¶:[0010] recites, the emitter on then sensor is adapted to emit at least one wavelength of light between 4200nm and 4350nm) which falls within the claimed range.
Regarding claim-8 Olivier in view of Ostrowski discloses the method of claim-1, Olivier further discloses wherein the outputted metabolic rate values are used to assess and track a subject's nutrition state (¶:[0016] the present invention is capable of real-time analysis of the user's nutritional state), metabolic disorders, activity level measure energy expenditure related to physical activity (¶:[0104]), or weight management (¶:[0101] calculated energy expenditure may in its turn be used as input into at least one mathematical model by which the weight loss/gain of a subject may be predicted). 
Regarding claims 9 and 18 Olivier in view of Ostrowski discloses the method and system of claims 1 and 11 respectively,  Olivier discloses the method and system further comprising determining, by the processor, on an intermittent basis, at each acquisition, a heart rate value from the received first set of measurements associated with the measure of blood oxygen concentration or from the received second set of measurements associated with the measure of blood carbon dioxide concentration (¶:[0047] recites, the detected signals by photodiodes are amplified and digitized by the processing module and that signal is used for extracting   different physiological parameters which includes heart rate); 
and outputting, by the processor, at the display of the wearable, portable, or handheld device, said determined heart rate value the calculated metabolic parameters are displayed on a smartphone application, tablet application, website, or the like, along with the resolved physiological parameters such as heart rate, breathing rate, hemoglobin oxygen saturation etc. as recited in (¶:[0076]). 
Regarding claims 10 and 19 Olivier in view of Ostrowski discloses the method and system of claims 9 and 18 respectively, Olivier discloses the method and system further comprising, determining, by the processor, on an intermittent basis, a parameter selected from the group consisting of a heart rate variability parameter and an energy expenditure parameter (Olivier, claim-52) recites, the light producing module and at least one light detecting module for measuring the cardiorespiratory profile of the subject also obtain information about the subject's heart rate variability);
and outputting, by the processor, at the display of the device, said parameter (¶:[0076] the calculated metabolic parameters are displayed along with the resolved physiological parameters such as heart rate, heart rate variability).      
Regarding claim-20 Olivier further discloses a non-transitory computer readable medium having instructions stored thereon, wherein execution of the instructions, when executed by the processor (¶:[0042] recites, the methods and systems may take the form of a computer program product on a computer-readable storage medium having computer-readable program instructions embodied in the storage medium, and the program instructions is loaded onto a computer or other programmable data processing apparatus to execute the steps, as recited in (¶:[0042]-[0044]).
Rest of the limitations of the instant claim are similar to the limitations of claims 1 and 11,  which have been discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792